Title: Continental Congress Remarks on the Collection of Funds by Officers of the United States, [28 January 1783]
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia, January 28, 1783]
Mr. Hamilton, in reply to Mr. Elseworth dwelt long on the inefficacy of State funds. He supposed too that greater obstacles would arise to the execution of the plan than to that of a general revenue. As an additional reason for the latter to be collected by officers under the appointment of Congress, he signified that as the energy of the fœderal Govt. was evidently short of the degree necessary for pervading & uniting the States it was expedient to introduce the influence of officers deriving their emoluments from & consequently interested in supporting the power of Congress.
